pee nternal revenue service washington d c tax_exempt_and_government_entities_division date qct tv go ba contact person identification_number telephone number employer_identification_number dear sir or madam this is in reference to a letter dated date requesting rulings that your payments in connection with co-sponsorship of certain programs will constitute qualifying distributions directly for the active_conduct of exempt purposes under sec_4942 of the internal_revenue_code and that payments in connection with co-sponsorship of the programs will not constitute taxable_expenditures under sec_4945 or sec_4945 you are exempt under sec_501 of the code and have been classified as a private_operating_foundation within the meaning of sec_4942 you were established to advance educational_purposes within the meaning of sec_501 and sec_170 of the code your particular educational objective is to encourage study discussion and reflection on principles of responsible individuals you advance your educational_purposes through a number of different channels including organizing and conducting multi-day conferences where conferees explore discuss and develop thought regarding principles of conferences each year throughout the united_states canada latin america europe and australia through over forty years of involvement in educational programs involving you have developed specialized skills and expertise in the area and maintain a salaried staff of professionals who supervise and conduct educational programs and activities and the ideal of a society of free and you hold scores of such _ you internally classify each of your conferences based on format typically as a colloquium or a symposium in many respects these two conference types employ a similar organizational structure in both cases you carefully select each conferee based upon his or her educational or professional background writings academic position and previous involvement with your conferences or other similar programs for your purposes the key difference between a colloquium and a symposium is that for a symposium you require some conferees to prepare original papers for discussion with both conference types however prior to the conference all conferees receive specific materials to study in order to prepare for discussion and debate you expect the conferees to engage actively in the conference’s exploration of the selected issues and materials including in the case of a symposium the papers presented by other conferees because each conferee must take an active part in the discussion and debate based on that person's special experience and perspective you only invite a small number of individuals to participate in any given conference ultimately the conference activities and discussions are summarized in written reports for your ongoing use in studying and promoting principles of materials give speeches teach courses and engage in other pursuits pertaining to topics and ideas developed at the conferences although you may pay honoraria or other stipends if appropriate to conferees such payments are not grants for travel study or other similar purposes but are instead payments for the services that the individuals render to you through their active_participation and corresponding advancement of your knowledge of particular issues conferees also publish based on your desire to expand and increase the scope of your work in an economic and efficient manner as possible you recently have begun to consider co-sponsoring educational programs with other educational organizations that like you desire to advance the principles of ‘and the ideal of a society of free and responsible individuals you anticipate that most prospective co-sponsors will be nonprofit institutions already recognized as tax-exempt under sec_501 of the code and as public_charities under sec_509 under appropriate circumstances you also may consider entering into co-sponsorship relationships with foreign nonprofit_organizations eg foreign universities or even for-profit entities so long as any such programs are structured wholly to advance educational and other exempt purposes as examples of the types of programs you may undertake you are currently considering proposals to co-sponsor the following four programs b a tax-exempt_organization under sec_501 and a public charity under sec_509 and sec_170 has proposed a seven-pronged project for the development of faculty fellows outstanding upper classmen summer interns and others designed to improve how principles of are taught in american universities _ c a tax-exempt_organization under sec_501 and a public charity under sec_509 and sec_170 has proposed a joint program involving several conferences for students non-academic professionals and others each centered around specific principles of d a tax-exempt_organization under sec_501 and a public charity under sec_509 and sec_170 has proposed a co-operative effort involving a summer and academy for high school teachers to improve their teaching of principles of e a foreign nonprofit university with the educational purpose of teaching and disseminating the ethical legal and economic principles of a society of free and responsible persons has proposed a collaboration to present spanish language versions of colloquia and symposia directed to native spanish speakers and targeted primarily although not exclusively at a latin american audience the e program as proposed closely mirrors the structure of your current conferences in that it contemplates the active involvement of recognized scholars writers professionals and other qualified individuals as conferees in discussions and other program activities expects to pay the conferees compensation in the form of stipends or honoraria for the services that they render through the program by contrast the b c and d programs adopt a more seminar-like structure where individual participants attend educational presentations but do not necessarily act in the same contractual capacity as conferees in your colloquia and symposia programs like those proposed by b c and d are materially different from your conferences in that b c and d participants will be more like students than conferees the e program on the other hand as with your past conferences will assemble groups of qualified in the conferees to help explore discuss and develop thought regarding principles of context of different cultures and changing world dynamics e similarly you indicate that although for analytical purposes this ruling_request differentiates between conferees in your or e program conferences and other program participants the hope is that all co-sponsored program participants even in the seminar-style programs will experience educational challenges that require individual preparation study and thought similar to the involvement required of full conferees thus in a sense there will be no truly passive participants in any of the programs just as there are no passive conferees at the colloquia and symposia already offered by you or to be offered through the e program in each of the programs all participants will think actively and engage fully in studying and learning the subject matters of the program the level of prior experience education and prior accomplishment expected of program participants in the b c and d programs however will not be as great as the criteria set for full conferees at your or e program conferences you anticipate that consideration of each prospective co-sponsored program will begin with the submission of a proposal from the co-sponsor similar to the proposals under consideration in connection with each of the four programs outlined above a proposal generally will describe the objectives of the particular program the manner in which the program will be conducted the roles and responsibilities of each co-sponsor and the costs associated with the program before agreeing to co-sponsor any program you will review the proposal carefully to ensure that the program will advance your educational and other exempt purposes and will be structured in a manner consistent with your status as a private_operating_foundation proposals from foreign educational organizations and from for-profit entities if any will receive particular scrutiny to ensure that exempt educational_purposes within the meaning of sec_501 and sec_170 will be advanced and that no private innurement or inappropriate private benefit will arise in this regard the agreement will state that your co-sponsor will bear primary if the proposal satisfies your initial review you and the co-sponsor will execute a program agreement the agreement will identify the particular arrangements under which you and the co-sponsor will participate in the program and will specify the rights and obligations of each party responsibility for most of the operational aspects of the program which must be conducted in a manner consistent with the agreement the agreement will require the co-sponsor to work closely with you however regarding all major decisions for example the co-sponsor will communicate regularly with you during the planning and implementation of the program the co-sponsor also will provide periodic written activity and financial reports to you including final comprehensive reports after the program’s completion regarding the conduct outcomes and finances of the program moreover the agreement will require you and the co-sponsor to meet at least annually to review all activities conducted since the last meeting in connection with the program to evaluate the program’s overall effectiveness in promoting your respective educational and exempt purposes and to consider modifications and improvements to the programs or to future co-sponsored programs as applicable the agreement also will document the active role played by you in the planning implementation and evaluation of each program of particular significance the agreement will require you to appoint as a program manager a member of your staff or other representative engaged directly by you who will serve as your primary contact with respect to the program unless otherwise directed by you the program manager will have responsibility for administering and supervising the planning inception conduct and evaluation of the program on your behalf through the program manager or other representative you will participate actively in each program in the following ways you will work closely with the co-sponsor in planning all substantive elements of each ‘program such as making determinations about the structure and conduct of the program selecting or approving a syllabus curriculum readings and similar materials in connection with the program and selecting or approving facilitators ie teachers or presenters for the program you will consult with the co-sponsor as appropriate under the circumstances regarding the planning of all non-substantive elements of the program such as selecting and contracting for the site for the program scheduling and purchasing travel and lodging for the facilitators and participants in the program recommending and arranging appropriate food and beverage service and registering and communicating with conferees or participants in the program you will have the opportunity to review ail contracts to be executed in connection with the substantive and non-substantive elements of the program you will communicate regularly with the co-sponsor during the planning and implementation of the program where a program follows a seminar-like structure and individuals attend more to observe question and learn rather than to contribute to the substance of the program as a conferee would do you will have no role in selecting such program participants you will participate with a co-sponsor in the selection process only with respect to full conferees as illustrated by your own colloquia and symposia and the proposal submitted by e a program manager or other representative also will be entitled to attend all or part of each program for which he or she bears responsibility through such attendance you will be able to ensure that a program is being conducted in a manner consistent with the proposal and agreement the agreement contemplates that you will provide significant financial or other support for the program such support typically will be discussed in general terms in the proposal and the agreement will require the parties to develop and approve a more specific budget for the programs including revenue expenses capital contributions by the parties and similar matters the program will be conducted in compliance with the program budget you do not anticipate that the co-sponsored programs will yield any net revenue above actual program_costs for you or its co-sponsors if such revenues are generated however they will shared as specified in the program budgets you will use any such revenues you receive to promote your educational and other exempt purposes or to engage in other activities appropriate for an organization that is exempt under sec_501 and is classified as a private_operating_foundation under sec_4942 the agreement also will specify various other details in connection with the co-sponsorship of the program such as defining the parties’ respective rights with regard to intellectual_property developed through the program and identifying a name for the program that recognizes the involvement of you and the co-sponsor most significantly the agreement will contain various provisions ensuring that the programs will advance only purposes described under sec_501 of the code for example you will be excused from performing any obligations under the agreement that would in your reasonable judgement adversely affect your status as a tax- exempt_organization under sec_501 or as an exempt private_operating_foundation described in sec_4940 and sec_4942 the agreement also will state expressly that the body of the agreement will control in the event of any conflict between the agreement and the proposal thus further ensuring that the co-sponsorship will retain its nonprofit focus you and the co-sponsor may spell out additional details in the agreement as appropriate under particular circumstances to guarantee the advancement of educational and other exempt purposes sec_170 of the code refers to organizations organized and operated exclusively for among others charitable and educational_purposes sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_4942 of the code imposes an excise_tax upon the undistributed_income_of_a_private_foundation sec_4942 g of the code provides in general that qualifying distributions are direct expenditures_for c b charitable purposes or for assets to be used for these purposes such distributions include payments to public_charities and operating_foundations but not payments to organizations controlled by the foundation or disqualified persons or to private_foundations unless the requirements of sec_4942 are met sec_4942 of the code defines an operating_foundation as any organization which makes qualifying distributions directly for the active_conduct of the activities constituting the purpose or function for which it is organized and operated equal to substantially_all of the lesser_of its adjusted_net_income or its minimum_investment_return requirements of the assets endowment or support_test described in the applicable sections of the regulations in addition it must satisfy the sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations in relevant part defines the term qualifying_distribution to mean any amount including program related investments and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 or sec_170 of the code other than any contribution to a private_foundation which is not an operating_foundation or to an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation sec_53_4942_b_-1 of the regulations provides that qualifying distributions are not made by a foundation directly for the active_conduct of activities constituting its charitable educational or other similar exempt_purpose unless such qualifying distributions are used by the foundation itself rather than by or through one or more grantee organizations which receive such qualifying distributions directly or indirectly from such foundation thus grants made to other organizations to assist them in conducting activities which help to accomplish their charitable educational or other similar exempt_purpose are considered an indirect rather than direct means of carrying out activities constituting the charitable educational or other similar exempt_purpose of the grantor foundation regardless of the fact that the exempt_activities of the grantee organization may assist the grantor foundation in carrying out its own exempt_activities sec_53_4942_b_-1 of the regulations provides that if a foundation makes or awards grants scholarships or other_payments to individual beneficiaries to support active programs conducted to carry out the foundation’s charitable educational or other similar exempt_purpose such grants scholarships or other_payments will be treated as qualifying distributions made directly for the active_conduct of exempt_activities for purposes of paragraph a of this section only if the foundation apart from the making or awarding of the grants scholarships or other_payments otherwise maintains some significant involvement as defined in subdivision ii of this subparagraph in the active programs in support of which such grants scholarships or other_payments were made or awarded whether the making or awarding of grants scholarships or other_payments constitutes qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities is to be determined on the basis of the facts and circumstances of each particular case the test applied is qualitative rather than a strictly quantitative one therefore if the foundation maintains a significant involvement as defined in subdivision ii of this subparagraph it will not fail to meet the general_rule of subparagraph of this paragraph solely because more of its funds are devoted to the making or awarding of grants scholarships or other_payments than to the active programs which such grants scholarships or other_payments support however if a foundation does no more than select screen and investigate applicants for grants or scholarships pursuant to which the recipients perform their work or studies alone or exclusively under the direction of some other organization such grants or scholarships will not be treated as qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities the administrative expenses of such screening and investigation as opposed to the grants or scholarships themselves may be treated as qualifying distributions made directly for the active_conduct of the foundation’s exempt_activities sec_53_4942_b_-1 of the regulations provides that a foundation will be considered as maintaining a significant involvement in a charitable educational or other similar activity in connection with which grants scholarships or other_payments are made or awarded if the foundation has developed some specialized skills expertise or involvement in a particular discipline or substantive area such as scientific or medical_research social work education or the social sciences it maintains a salaried staff of administrators researchers or other personnel who supervise or conduct programs or activities which support and advance the foundation’s work in its particular area_of_interest and as a part of such programs or activities the foundation makes or awards grants scholarships or other_payments to individuals to encourage and further their involvement in the foundation’s particular area_of_interest and some segment of the programs or activities carried on by the foundation such as grants under which the recipients in addition to independent study attend classes seminars or conferences sponsored or conducted by the foundation or grants to engage in social work or scientific research projects which are under the general direction and supervision of the foundation sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes unless such grant is made pursuant to an objective and nondiscriminatory procedure approved in advance by the secretary pursuant to sec_4945 of the code sec_4945 of the code defines the term taxable_expenditure to include any amount_paid or incurred by a private_foundation as a grant to another organization unless i such organization is described in sec_509 or or is an exempt_operating_foundation or ii the private_foundation exercises expenditure_responsibility with respect to the amount_paid sec_53_4945-4 of the regulations defines the term taxable_expenditure generally - to include any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes unless the grant procedure satisfies the approval requirements of sec_4945 of the code sec_53_4945-4 of the regulations defines the term grants to include such expenditures as scholarships fellowships internships prizes_and_awards payments including salaries consultants’ fees and reimbursement for travel_expenses such as transportation board and lodging to persons regardless of whether such persons are individuals for personal services in assisting a foundation in planning evaluating or developing projects or areas of program activity by consulting advising or participating in conferences organized by the foundation do not ordinarily constitute grants sec_53_4945-5 of the regulations defines the term taxable_expenditure generally to include an amount_paid by a private_foundation as a grant to an organization other than an organization described in sec_509 sec_509 or sec_509 of the code unless the private_foundation exercises expenditure_responsibility with respect to the grant sec_53_4945-5 of the regulations defines the term grant for purposes of the restriction upon payments to other organizations by referring to sec_53_4945-4 of the regulations based on the information submitted we rule that your payments in connection with co- sponsorship of the programs as described above will constitute qualifying distributions directly for the active_conduct of exempt purposes under sec_4942 of the code through over and the ideal forty years of involvement in educational programs to advance principles of of a society of free and responsible individuals you have developed specialized skills and expertise in this area you maintain a salaried staff of professionals who supervise and conduct your educational programs or activities payments will encourage and further the education and participation of many individuals in the subject of liberty and potentially introduce them to other segments of your programs and activities you have also shown that you will maintain a rigorous system of oversight and supervision of the payments you make in connection with the programs in connection with the proposed programs your therefore based on the aforementioned facts you are maintaining a significant involvement in the programs within the meaning of sec_53_4942_b_-1 of the regulations and you may treat these payments as distributions for the direct and active_conduct of exempt purposes under sec_4942 of the code your payments in connection with co-sponsorship of the programs as described above will not constitute taxable_expenditures under sec_4945 you have represented that you will not make any grants to individuals in connection with the programs you contemplate that you will only make payments to the organizations that co-sponsor the programs as previously mentioned such payments will not be grants but will be payments for the services such organizations render under the agreements in connection with the programs any payments to full conferees will not be grants rather they will constitute honoraria or other stipend for purposes of sec_4945 of the code therefore your payments in connection with the co-sponsorship of the programs will not be taxable_expenditures under sec_4945 of the code furthermore the payments made in connection with the co-sponsorship of the programs will not be taxable_expenditures under sec_4945 of the code you have represented that you will make these payments pursuant to the provisions of the proposal the agreement and the program budget as applicable to compensate or reimburse each co-sponsor for the particular services it will perform in connection with the programs the payments will assist you in planning evaluating and developing projects and areas of program activity because such payments represent direct compensation or reimbursement for services the co-sponsors will perform alongside you in connection with the programs as opposed to grants for the co- sponsor to conduct their own exempt_activities the payments will not be taxable_expenditures under sec_4945 of the code accordingly based on the above stated facts and circumstances we rule as follows payments made by you in connection with your co-sponsorship of the programs will ‘ constitute qualifying distributions directly for the active_conduct of your exempt purposes under sec_4942 of the code payments made by you in connection with your co-sponsorship of the programs will not constitute taxable_expenditures under sec_4945 or sec_4945 of the code we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely see v baok gerald v sack manager exempt_organizations technical group
